DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,095,949 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
31. (New) A system comprising: 
memory; and 
control circuitry configured to: 

generate for display a first content item comprising a first episode of a media content series; determine a current portion of the first content item; 









generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a location of the current portion on the first timeline; a plurality of additional timelines of the respective additional content items; and a plurality of segment indicators that indicate locations of the related content segments on the respective additional timelines; and receive a selection of one of the related content segments.

32. (New) The system of claim 31 wherein the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item; and generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that 

33. (New) The system of claim 31 wherein the control circuitry is configured to generate for display the related segment in response to receipt of the selection of the related content segment.

34. (New) The system of claim 31 wherein the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment.

35. (New) The system of claim 31 wherein the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; the second timeline of the second content item; the segment indicator that indicates the location of the related content; and a portion of the related content segment corresponding to the segment indicator.

36. (New) The system of claim 35 wherein the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment.



38. (New) The system of claim 31 wherein the control circuitry is configured to: determine a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items;

generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines 

a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines.

39. (New) The system of claim 38 wherein the control circuitry is configured to:

predict that a user will view a certain duration of the first content item at a specific speed;




determine a time to download the plurality of related content segments for display based on the prediction; and

download each of the plurality of plurality of related content segments for display at the time.

40. (New) The system of claim 39 wherein the control circuitry is configured to: 

compare the probability with a probability threshold;

in response to determining that the probability is greater than a probability threshold, download the related content segment;

in response to determining that the probability is less than a probability threshold, determine a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item;

determine a number of the plurality of related content segments corresponding to each of the multiple durations in the first timeline of the first content item;

determine bandwidth availability of a device; and

download one or more of the number of plurality of related content segments based on the bandwidth availability and the confidence score.



generating for display a first content item comprising a first episode of a media content series;

determining a current portion of the first content item;

determining a plurality of related content segments that is related to the current portion of the first content item, wherein the plurality of related content segments are from additional content items comprising additional episodes of the media content series;








generating for simultaneous display a first timeline of the first content item, an indicator that indicates a location of the current portion on the first timeline, a plurality of additional timelines of the additional content items, and a plurality of segment indicators that indicate locations of the respective related content segments on the corresponding additional timelines; and


42. (New) The method of claim 41 further comprising:

determining an additional related content segment that is related to the current portion of the first content item;

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline.

43. (New) The method of claim 41 further comprising generating for display the related segment in response to receipt of the selection of the related content segment.

44. (New) The method of claim 41 further comprising receiving the selection of the related content segment via the segment indicator corresponding to the related content segment.

45. (New) The method of claim 41 further comprising generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, the 

46. (New) The method of claim 45 further comprising receiving the selection of the related content segment via the displayed portion of the related content segment.

47. (New) The method of claim 41 further comprising:

determining a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and

determining a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and

generating for simultaneous display the first timeline of the first content item, the changed indicator that indicates the changed location of the current portion on the first timeline, the second timeline of the second content item and the changed segment indicator that indicates the changed location of the related content segment on the second timeline.



determining a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from a plurality of content items;

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines correspond to a respective content item among the plurality of content items, and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicate a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines of the respective content item among the plurality of the content items; and

receiving a selection of a related content segment among the plurality of related content segments.



determining whether a user is navigating away from the current portion of the first content item;

upon determination that the user is not navigating away from the current portion of the first content item, predicting that the user will view a certain duration of the first content item at a specific speed;

determining a time to download the plurality of related content segments for display based on the prediction ; and downloading each of the plurality of content items for display at the time.

50. (New) The method of claim 49 wherein upon determination that the user is navigating away from the current portion of the first content item, the method further comprising: 

determining a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items;

comparing the probability with a probability threshold;



upon determination that the probability is less than a probability threshold, determining a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item;

determining a number of the related content segments corresponding to each of the multiple durations in the first timeline of the first content item;

determining bandwidth availability of a device; and downloading one or more of the number of the related content segments based on the bandwidth availability and the confidence score.

memory; and 
control circuitry configured to: 

generate for display a first content item comprising a first episode of a media content series; determine a current portion of the first content item; 


predict that a user will view a certain duration of the first content item at a specific speed; determine a time to download the related content segment for display based on the prediction; download the related content segment for display at the time; 

generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a location of the current portion on the first timeline; a second timeline of the second content item; and a segment indicator that indicates location of the related content segment on the second timeline; and receive a selection of the related content segment. 
    


2. The system of claim 1 wherein the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item; and generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates 

    3. The system of claim 1 wherein the control circuitry is configured to generate for display the related segment in response to receipt of the selection of the related content segment. 

    4. The system of claim 1 wherein the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment. 

    5. The system of claim 1 wherein the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; the second timeline of the second content item; the segment indicator that indicates the location of the related content; and a portion of the related content segment corresponding to the segment indicator. 


    6. The system of claim 5 wherein the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment. 



    8. The system of claim 1 wherein the control circuitry is configured to: determine a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items; 


generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines 

a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines. 




see claim 1 of reference patent above.


    9. The system of claim 8 wherein the control circuitry is configured to: 

determine a time to download the plurality of related content segments for display based on the prediction; and 

download each of the plurality of plurality of related content segments for display at the time. 

    10. The system of claim 9 wherein the control circuitry is configured to: determine a 

compare the probability with a probability threshold; 

in response to determining that the probability is greater than a probability threshold, download the related content segment; 

in response to determining that the probability is less than a probability threshold, determine a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item; 

determine a number of the plurality of related content segments corresponding to each of the multiple durations in the first timeline of the first content item; 

determine bandwidth availability of a device; and 

download one or more of the number of plurality of related content segments based on the bandwidth availability and the confidence score. 




generating for display a first content item comprising a first episode of a media content series; 

determining a current portion of the first content item; 

determining a related content segment that is related to the current portion of the first content item, wherein the related content segment is from a second content item comprising a second episode of the media content series; 

predicting that a user will view a certain duration of the first content item at a specific speed; determining a time to download the related content segment for display based on the prediction; downloading the related content segment for display at the time; 

generating for simultaneous display a first timeline of the first content item, an indicator that indicates a location of the current portion on the first timeline, a second timeline of the second content item, and a segment indicator that indicates location of the related content segment on the second timeline; and 



    12. The method of claim 11 further comprising: 

determining an additional related content segment that is related to the current portion of the first content item; 

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline. 

    13. The method of claim 11 further comprising generating for display the related segment in response to receipt of the selection of the related content segment. 

    14. The method of claim 11 further comprising receiving the selection of the related content segment via the segment indicator corresponding to the related content segment. 

    15. The method of claim 11 further comprising generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, the 

    16. The method of claim 15 further comprising receiving the selection of the related content segment via the displayed portion of the related content segment. 

    17. The method of claim 11 further comprising: 

determining a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and 

determining a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and 

generating for simultaneous display the first timeline of the first content item, the changed indicator that indicates the changed location of the current portion on the first timeline, the second timeline of the second content item and the changed segment indicator that indicates the changed location of the related content segment on the second timeline. 


determining a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from a plurality of content items; 

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines correspond to a respective content item among the plurality of content items, and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicate a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines of the respective content item among the plurality of the content items; and 

receiving a selection of a related content segment among the plurality of related content segments. 



determining whether a user is navigating away from the current portion of the first content item, wherein the prediction is based 

upon determination that the user is not navigating away from the current portion of the first content item; 



determining a time to download the plurality of related content segments for display based on the prediction; and downloading each of the plurality of content items for display at the time. 

    20. The method of claim 19 wherein upon determination that the user is navigating away from the current portion of the first content item, the method further comprising: 

determining a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items; 

comparing the probability with a probability threshold; 




upon determination that the probability is less than a probability threshold, determining a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item; 

determining a number of the related content segments corresponding to each of the multiple durations in the first timeline of the first content item; 

determining bandwidth availability of a device; and downloading one or more of the number of the related content segments based on the bandwidth availability and the confidence score. 



Although the corresponding claims  of reference patent do not explicitly recite a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate determining a plurality of related content segments from respective additional content items to assist the user in finding all related .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Apfel et al. (US 2011/0265113 A1 – hereinafter Apfel) and Vanslette et al. (US 2011/0010624 A1 – hereinafter Vanslette).
Regarding claim 1, Apfel discloses a system comprising: memory (Fig. 1; [0027] – memory 122); and control circuitry ([0031]) configured to: generate for display a first content item comprising a first episode of a media content series ([0040] – generating for display a first content item, e.g. an episode of a content series having a current scene); determine a current portion of the first content item ([0040]; [0068] – determining a current scene); determine a related content segment that is related to the current portion of the first content item, wherein the related content segment is from a respective additional content item comprising an additional episode of the media content series ([0040]; [0068]-[0069] – determining a scene related to the current scene from a previous episode of the media content series); and generate for display: the first content item ([0040]; [0068] – displaying a current scene or a character within the first content item to view from the character’s perspective); the additional content item ([0040]; [0069] – displaying a related scene or a portion viewed from the characters perspective); and receive a selection of the related content segment ([0040]; [0068] – receiving a selection from the user to view a related scene).
However, Apfel does not disclose a plurality of such a related content segments from respective additional content items comprising additional episodes of the media content series; the control circuitry configured to generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a location of the current portion on the first timeline; a plurality of  additional timelines of the respective additional content items; and a plurality of segment indicators that indicate locations of the related content segments on the respective additional timelines.
Vanslette discloses control circuitry configured to: generate for simultaneous display: a first timeline of a first content item (Figs. 2, 4 – displaying timeline 205); an indicator that indicates a location of a current portion on the first timeline (Figs. 2, 4 – time cursor 206); a second timeline of a second content item (Figs. 2, 4 – timeline 214); and a segment indicator that indicates location of a related content segment on the second timeline (Figs. 2, 4; [0024] – time cursor 208 or [0039] – a camera indicator that indicates location of the related content segment to be displayed on the second timeline); and receive a selection of the related content segment ([0029] – clicking on the event to present the video or [0036] – receiving a user selection of the related content segment of the audio-visual content to control playback of the content, e.g. playing, pausing, rewinding, and forwarding or [0039] – selecting a related content segment from video content captured by a specific camera).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Vanslette into the system taught by Apfel so that the viewer can easily recognize the playback positions from the timelines with respect to total duration of each content items and with each other, thus, enhancing the playback interface of the system.
Apfel and Vanslette do not disclose a plurality of such a related content segments from respective additional content items comprising additional episodes of the media content series; the control circuitry configured to generate for simultaneous display: a plurality of  additional timelines of the respective additional content items; and a plurality of segment indicators that indicate locations of the related content segments on the respective additional timelines.
Official Notice is taken that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate determining a plurality of related content segments from respective additional content items to assist the user in finding all related segments from respective additional content items comprising additional episodes of the media content series and displaying the corresponding timelines and segment indicators into the system of Apfel and Vanslette to give the user a better flashback that provides full context for a current scene. 
Regarding claim 32, Vanslette also discloses the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item ([0039] – determining an additional related content segment that is related to the current portion of event data from a video content captured by another camera); and generate for simultaneous display: the first timeline of the first content item ([0039]; Figs. 4-5 – timeline 205); the indicator that indicates the location of the current portion on the first timeline (Figs. 2, 4-5 – time cursor 206); and another segment indicator that indicates location of the additional related content segment on the first timeline (Figs. 2, 4-5 – event icon 210). The motivation for incorporating the teachings of Vanslette into the system of Apfel for the same reason as discussed in claim 31 above.
Regarding claim 33, Vanslette also discloses the control circuitry is configured to generate for display the related segment in response to receipt of the selection of the related content segment ([0036] – receiving a user selection of the related content segment of the audio-visual content to control playback of the content, e.g. playing, pausing, rewinding, and forwarding, to display the related segment accordingly). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Vanslette into the system proposed in claim 31 to enhance the user interface by allowing the user to conveniently select a segment for playback as he or she desires.
Regarding claim 34, Vanslette also discloses the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment ([0029]; [0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Vanslette 
Regarding claim 35, Vanslette also discloses the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item ([0039]; Figs. 4-5 – timeline 205); the indicator that indicates the location of the current portion on the first timeline  (Figs. 2, 4 – time cursor 206); the second timeline of the second content item (Figs. 2, 4 – timeline 214); the segment indicator that indicates the location of the related content (Figs. 2, 4; [0024] – time cursor 208 or event icon 210, or [0039] – a camera indicator that indicates location of the related content segment to be displayed on the second timeline); and a portion of the related content segment corresponding to the segment indicator (Figs. 2, 4-5; [0023] – video portion 212).
The motivation for incorporating the teachings of Vanslette into the system of Apfel for the same reason as discussed in claim 31 above.
	Regarding claim 36, Vanslette also discloses the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment ([0036] – receiving a user selection of the related content segment of the audio-visual content to control playback of the content, e.g. playing, pausing, rewinding, and forwarding, to display the related segment accordingly).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Vanslette 
	Regarding claim 37, Vanslette also discloses the control circuitry is configured to: determine a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline ([0029]); and determine a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline ([0029]); and generate for simultaneous display: the first timeline of the first content item ([0029]); the changed indicator that indicates the changed location of the current portion on the first timeline ([0029]); the second timeline of the second content item ([0029]); and the changed segment indicator that indicates the changed location of the related content segment on the second timeline ([0029]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Vanslette into the system proposed in claim 31 to synchronize the playback positions of the related segments to help the user easily recognize a corresponding playback position of a segment from the other.
	Claim 38 is rejected for the same reason discussed in claim 31 above.
	Claim 41 is rejected for the same reason as discussed in claim 31 above.
	Claim 42 is rejected for the same reason as discussed in claim 32 above.
	Claim 43 is rejected for the same reason as discussed in claim 33 above.
	Claim 44 is rejected for the same reason as discussed in claim 34 above.
	Claim 45 is rejected for the same reason as discussed in claim 35 above.

	Claim 47 is rejected for the same reason as discussed in claim 37 above.
Claim 48 is rejected for the same reason as discussed in claim 8 above in view of Vanslette also disclosing receiving a selection of a related content segment among the plurality of related content segments ([0029] – clicking on the event to present the video or [0036] – receiving a user selection of the related content segment of the audio-visual content to control playback of the content, e.g. playing, pausing, rewinding, and forwarding or [0039] – selecting a related content segment from video content captured by a specific camera). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Vanslette into the system proposed in claim 41 to enhance the user interface by allowing the user to conveniently select a segment for playback as he or she desires.
Allowable Subject Matter
Claims 39-40 and 49-50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484